                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Anthony Spruill Jr.                                                Docket No. 5:08-CR-45-lBO

                                Petition for Action on Supervised Release

 COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
 the Judgment and Commitment Order of Anthony Spruill Jr., who, upon an earlier plea of guilty to
 Possession with Intent to Distribute a Quantity of Cocaine Base and Possession of a Firearm in Furtherance
_of a Drug Trafficking Crime, was sentenced by the Honorable Terrence W. Boyle, Chief United States
 District Judge, on September 11, 2008, to the custody of the Bureau of Prisons for a term of 137 months. It
 was further ordered that upon release from imprisonment the defendant be placed on supervised release for
 a period of 60 months.

On July 12, 2013, the defendant's term of imprisonment was reduced from 137 months to 123 months. On
January 21, 2015, the term of imprisonment was further reduced from 123 months to 111 months.

Anthony Spruill Jr. was released from custody on April 1, 2016, at which time the term of supervised release
commenced.

A Violation Report was submitted to the court on July 6, 2017, at which time the court was informed that
the defendant had been charged with the offense of Flee/Elude Arrest with Motor Vehicle. The court agreed
to continue supervision pending a disposition in state court. On June 22, 2018, a Violation Report was
provided to the court, informing the court that the defendant had been convicted of Attempted Flee/Elude
with Motor Vehicle. Supervision was permitted to continue with a warning given to the defendant that he
is not to drive without being properly licensed to do so.

On June 29, 2018, the court was notified that the defendant had tested positive for cocaine. The defendant
denied using cocaine. The court agreed to continue the defendant on supervised release and the defendant
was placed in the Surprise Urinalysis Program, in addition to a referral for a substance abuse assessment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On November 5, 2018, the defendant submitted to urinalysis testing in accordance with the
Surprise Urinalysis Program, and the specimen returned positive for the presence of cocaine. When
confronted with the result, the defendant denied using cocaine; however, he acknowledged that he would
not be able to challenge the test result if he were to proceed with a hearing to determine if he violated the
conditions of his supervision by using illegal drugs. As a result, the defendant has agreed to participate in a
period of location monitoring with a curfew for 30 days rather than return to court for revocation
proceedings. We are therefore recommending the conditions of supervised release be modified to include a
curfew, with location monitoring, for a period not to exceed 30 days. Substance abuse treatment will also
be intensified. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.
Anthony Spruill Jr.
Docket No. 5:08:-CR-45-lBO
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Jeffrey L. Keller                                Isl Scott Plaster
Jeffrey L. Keller                                    Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8808
                                                     Executed On: November 21, 2018

                                       ORDER OF THE COURT

Considered and ordered this .J   h day of /()~"f..                       , 2018, and ordered filed and
made a part of the records in ~case. /

~~~~~~4~~
m-                            v
Chief United States District Judge
